Citation Nr: 9901860	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, on 
the basis of exposure to Agent Orange exposure in service or 
on a direct basis.

2.  Entitlement to service connection for a hepatitis, on the 
basis of exposure to Agent Orange exposure in service or on a 
direct basis.

3.  Entitlement to service connection for hearing loss, on 
the basis of exposure to Agent Orange exposure in service or 
on a direct basis.

4. Entitlement to service connection for skin cancer, on the 
basis of exposure to Agent Orange exposure in service or on a 
direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veterans active military service extended from February 
1970 to October 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  


REMAND

The veteran requested a hearing before a Member of the Board 
at the RO in a January 1999 letter.  Therefore, the veteran 
needs to be scheduled for a hearing before a Traveling 
Section of the Board (Travel Board Hearing) at the VA 
Regional Office.

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board.  The RO should contact the 
appellant at his last known address of 
record and through his representative and 
provide notice of the hearing.  

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issues on appeal will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
